Citation Nr: 9917374	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for arthralgia 
of the right knee, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the claim for an 
increased evaluation for arthralgia of the right knee in 
April 1997.  The requested development has been accomplished 
and the claim is now before the Board for further appellate 
review.  

The veteran filed an original claim for benefits in April 
1946 requesting service connection for a bilateral knee 
disability.  In a rating decision dated May 1946, service 
connection was granted for arthralgia, knees, at a 
noncompensable disability rating from September 1945.  The 
veteran sent a letter to the RO in May 1948 stating that the 
problems with his knees had increased, and he reported that 
he had surgery to his left knee.  In a rating decision in 
June 1948, the RO changed the rating from arthralgia, knees 
to residuals, excision, semilunar cartilage, left knee, under 
Diagnostic Code 5259.  The veteran was granted a 10 percent 
disability rating for his left knee only.  When the rating 
decision was made in June 1948, due consideration was not 
given to the fact that the veteran's right knee was service-
connected in May 1946 rating decision.  The RO changed the 
diagnostic code and failed to address the veteran's service-
connected right knee.  Between August 1977 and May 1993 the 
veteran wrote the RO regarding service connection for his 
right knee.  In a rating decision of July 1993, the RO 
assigned a 10 percent disability rating under diagnostic code 
5010 for excision cartilage left knee and right knee 
meniscectomy (formerly diagnosed as arthralgia).  The veteran 
filed a Notice of Disagreement in January 1994 indicating 
that he was already receiving 10 percent for his service-
connected left knee and he wanted his right knee to be 
service connected.  After a VA examination in May 1994, the 
February 1995 rating decision was prepared which assigned a 
noncompensable disability rating, effective from June 1948, 
and a 10 percent disability rating for arthralgia, right knee 
under diagnostic code 5010 from "date of claim" in January 
1994; and a 10 percent disability rating for excision, 
cartilage left knee under diagnostic code 5010, effective 
from June 1948.  

In April 1997 the Board remanded the claim for an increased 
evaluation for arthralgia of the right knee for the 
following: 1.) An orthopedic examination to determine the 
current extent of the service-connected bilateral knee 
disabilities; 2.) The RO was to readjudicate the veteran's 
claims for increased disability ratings for his service-
connected knee disabilities, to specifically include 
consideration of all rating actions since May 1946 and the 
representative's March 1994 memorandum in the light of 
38 C.F.R. § 3.105 and precursor VA Regulation 1009.  In light 
of the provisions for severance of service connection in 
effect in June 1948, fully adjudicate the veteran's claim for 
an earlier effective date for disability rating for his right 
knee.  

In July 1997 the RO issued a rating decision increasing the 
right knee disability evaluation to 20 percent from May 1993.  
After consideration of all rating actions since May 1946 the 
RO determined that a noncompensable evaluation was in order 
from June 1948 and that a 10 percent evaluation was warranted 
from August 1977, based on symptomatic removal of the 
semilunar cartilage.  

In reviewing the communications with the veteran and his 
representative since the veteran reopened his claim for an 
increased evaluation for his service connected right knee 
disorder in May 1993, it is clear that he had questioned the 
adjudication of that disorder since 1946.  However, the case 
was developed and certified solely on the question of the 
current evaluation for the right knee disorder, that is , 
since he had reopened his claim in May 1993.  Accordingly, 
the Board will proceed with that issue only.  It should be 
noted that the RO has subsequently readjudicated the case 
regarding the veteran's service connected right knee disorder 
from 1946 to 1993.  The veteran has not disagreed with this 
action or the evaluations assigned prior to 1993 and, 
accordingly, the Board does not feel that it is currently in 
appellate status.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for arthralgia of the right knee to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1. The service-connected arthralgia of the right knee is 
manifested by removal of the lateral meniscus.  

2.  The service-connected arthralgia of the right knee is 
productive of no more than moderate impairment, and does not 
involve ankylosis.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent since May 
18, 1993 for the service-connected arthralgia of the right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.59, 4.71a 
and Codes 5003, 5010,5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disability is now 
more disabling in nature and has progressed throughout the 
years.  

The veteran has presented a well-grounded claim for increased 
disability evaluation for arthralgia of the right knee within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  

All relevant facts on this issue have been properly developed 
and the duty to assist has been met.  38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Arthritis, due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, in the 
absence of limitation of motion, rate as: With X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 20 
percent disabling; with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups 10 percent 
disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5003 (1998).  

A 10 percent evaluation is assigned for symptomatic removal 
of semilunar cartilage.  38 C.F.R. Part 4, Diagnostic Code 
5259 (1998).  A 20 percent evaluation is assigned for a 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
Part 4, Diagnostic Code 5258.  A 10 percent evaluation is 
assigned for slight impairment of a knee, a 20 percent 
evaluation is assigned for moderate impairment of a knee and 
a 30 percent evaluation is assigned for severe impairment of 
a knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  
Other pertinent Diagnostic Codes within the Rating Schedule 
include Diagnostic Codes 5260 and 5261.  Under Diagnostic 
Code 5260, flexion limited to 60 degrees warrants a 0 percent 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. Part 4, Diagnostic Code 5260.  
Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998).  

The veteran's discharge examination, dated September 1945, 
showed that pressure was painful on the menisci of both knees 
but that there was a complete range of motion.  

At the VA examination, dated June 15, 1948, there was no 
swelling, no instability, no atrophy, and no tenderness of 
the knees.  Objective findings were negative for both knees. 

In June 1965 the veteran was hospitalized for a torn lateral 
meniscus of his right knee.  The lateral meniscus was removed 
and the final diagnosis was arthrotomy of the right knee.  

The veteran complained of pain and instability in his left 
knee in February 1981.  Upon examination the knees were found 
to be stable without gross deformity.  The examiner noted 
that there were surgical scars and palpated fullness 
approaching Baskin's cyst in size on both knees, but that the 
knees were not clinically remarkable.  

VA special orthopedic examination of May 1981 revealed that 
the veteran walked with a slight limp favoring the left lower 
extremity.  Special attention to the right knee disclosed no 
heat or effusion within the joint.  There was a two-inch 
postoperative scar on the lateral side.  This was neither 
adherent nor tender.  There was no deformity, but there was a 
slight increase in anteroposterior mobility and its range was 
from 0 extension to 120 degrees of flexion.  Knee jerks and 
ankle jerks were all present and equal.  Pedal pulses were 
present and of good quality bilaterally.  The circumferential 
measurement of the left knee was 16 and 3/4 inches and the 
right knee was 17 inches.  X-rays of both knees showed 
minimal osteoarthritis changes in the knee joints.  The 
diagnoses were postoperative residuals of lateral 
meniscectomy of the right knee with slight instability on the 
joint and osteoarthritis of both knee joints.  

At VA examination, dated May 1994, the veteran complained of 
pain and stiffness in both knees, with the right knee worse 
than the left and buckling of both knees.  Objective findings 
showed an 8 centimeter transverse scar on the lateral aspect 
of the right knee.  The scar was well healed and nontender.  
The right calf and quadriceps circumference was 1 inch more 
than the left.  There was no swelling, no deformity and no 
lateral instability.  Flexion of the right knee was 0 to 90 
to 95 degrees; extension was 95 to 90 to 0 degrees.  There 
was moderate pain on extreme flexion of the right knee.  The 
veteran walked on tiptoes and heels poorly.  The tandem test 
was also done poorly.  Lachman and anterior drawer tests of 
both knees were negative.  Compression of patella produced no 
pain on either knee.  The diagnosis was post-traumatic 
degenerative joint disease of the right knee with a history 
of lateral meniscectomy, in 1964.  X-ray of the both knees 
disclosed mild degenerative changes.  The impression was mild 
bilateral degenerative joint disease.  

VA examination dated June 1997 revealed loss of the normal 
anatomical contours of both knees.  Examination of the right 
knee showed soft tissue swelling but no effusion was noted.  
There was a bony prominence periarticularly and on palpation 
of the joint margin there was tenderness.  There was also 
along the trochlear groove crepitation noted.  The range of 
motion of the right knee was 0 to 110 degrees with aching and 
stiffness.  The impression was degenerative joint disease in 
the right knee.  The examiner noted that the effect of flares 
and functional loss of activity was significant and of 
moderate severity.  X-ray of both knees revealed no evidence 
of knee joint effusion.  There was evidence of 
chondrocalcinosis involving the right medial and lateral 
menisci.  Mild osteoarthritis degenerative changes were 
identified about both knees with medial joint space loss, 
subchondral sclerosis and minimal osteophyte formation.  
Patellofemoral joints were minimally involved bilaterally.  
There was no evidence of fracture or dislocation.  

A 20 percent evaluation is warranted effective May 18, 1993, 
the date of the veteran's claim for increase, based on 
moderate functional loss due to pain.  The evidence of record 
does not show severe subluxation or instability.  The Board 
has also considered the criteria under Diagnostic Codes 5256 
and 5262; however, there was no evidence of ankylosis, 
impairment of the tibia and fibula of the right knee or 
limitation of motion sufficient to warrant an evaluation in 
excess of 20 percent.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  
However, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for entitlement to a rating in excess of 20 
percent for the veteran's service connected right knee 
disorder from May 18, 1993.  


ORDER

An evaluation in excess of  20 percent rating for the service-
connected veteran's right knee disorder as of May 18, 1993 is 
denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

